                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE RAPC WORLDWIDE                     Case No. 17-cv-07318-MMC
                                         P.C.,
                                  8                   Plaintiff,                       ORDER DENYING PLAINTIFF'S
                                  9                                                    MOTION FOR PARTIAL SUMMARY
                                                 v.                                    JUDGMENT; VACATING HEARING
                                  10
                                         TTC BUSINESS SOLUTIONS, LLC,                  Re: Dkt. Nos. 131, 134
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiff LegalForce RAPC Worldwide P.C.'s "Motion for Partial
                                  14   Summary Judgment on Its Third Claim for Relief for California Unfair Competition," filed
                                  15   November 22, 2019.1 Defendant TTC Business Solutions, LLC has not filed an
                                  16   opposition or other response to the motion. Having read and considered the papers filed
                                  17   in support of the motion, the Court finds the matter appropriate for determination thereon,
                                  18   VACATES the hearing scheduled for December 27, 2019, and rules as follows.
                                  19         In the operative complaint, the Second Amended Complaint ("SAC"), plaintiff
                                  20   alleges defendant, a company with offices located in North Carolina (see SAC ¶ 11), has
                                  21   engaged in the "unauthorized practice of law" (see SAC ¶ 29), in violation of § 6125 of
                                  22   the California Business & Professions Code, which provides that "[n]o person shall
                                  23   practice law in California unless the person is an active member of the State Bar," see
                                  24   Cal. Bus. & Prof. Code § 6125, and in violation of § 6126, pursuant to which a violation of
                                  25   § 6125 is a "misdemeanor," see Cal. Bus. & Prof. Code § 6126(a). Plaintiff further
                                  26
                                             1
                                  27           On November 22, 2019, plaintiff served the motion on defendant and filed a
                                       redacted form of the motion in the public record. On December 6, 2019, plaintiff, upon
                                  28   direction of the Court, filed the unredacted form of the motion in the public record.
                                  1    alleges that, by violating § 6125 and § 6126, defendant has, in turn, "violated the unlawful

                                  2    prong" of § 17200 of the California Business & Professions Code. (See SAC ¶ 75.)

                                  3           By the instant motion, plaintiff seeks summary judgment on its claim that

                                  4    defendant engaged in unlawful conduct in violation of § 17200. In particular, plaintiff

                                  5    argues, defendant's "preparing substantive responses to office actions"2 constitutes the

                                  6    unauthorized practice of law (see Pl.'s Mem. of P. & A. at 6:12-14), and that,

                                  7    consequently, plaintiff is entitled to an injunction that would permanently enjoin defendant

                                  8    from engaging in said activity (see id. at 7:12-13).

                                  9           Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a "court shall grant

                                  10   summary judgment if the movant shows that there is no genuine issue as to any material

                                  11   fact and that the movant is entitled to judgment as a matter of law." See Fed. R. Civ. P.

                                  12   56(a); see also Martinez v. Stanford, 323 F.3d 1178, 1183 (9th Cir. 2003) (holding
Northern District of California
 United States District Court




                                  13   movant must make such showing "regardless of whether" non-movant files opposition).

                                  14   Where, as here, the moving party "bears the burden of proof at trial, [it] must come

                                  15   forward with evidence which would entitle [it] to a directed verdict if the evidence went

                                  16   uncontroverted at trial." See Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)

                                  17   (internal citation and quotation omitted); see also Fontenot v. Upjohn, 780 F.2d 1190,

                                  18   1194 (5th Cir. 1986) (holding where plaintiff moves for summary judgment on issue upon

                                  19   which it bears burden of proof, it "must establish beyond peradventure all of the essential

                                  20   elements of the claim") (emphasis in original).

                                  21          To be entitled to injunctive relief under § 17200, a plaintiff must show the

                                  22   defendant has engaged in an "unlawful, unfair, or fraudulent business act or practice,"

                                  23   see Cal. Bus. & Prof. Code § 17200, and that the plaintiff "has suffered injury in fact and

                                  24   has lost money or property as a result of the unfair competition," see Cal. Bus. & Prof.

                                  25   Code § 17204.

                                  26
                                              2
                                  27           As described by plaintiff, an "office action is a letter issued by the USPTO refusing
                                       registration of a trademark application based on one or more substantive legal grounds."
                                  28   (See Pl.'s Mem. of P. & A. at 6:23-24.)

                                                                                     2
                                  1           Here, assuming defendant has prepared substantive responses to office actions

                                  2    and further assuming said activity constitutes the unauthorized practice of law, plaintiff's

                                  3    claim nonetheless fails as plaintiff has offered no evidence to support a finding that any of

                                  4    defendant's officers or employees engaged in such activity in California, or that any of

                                  5    them prepared such responses for California residents. See Birbrower, Montalbano,

                                  6    Condon & Frank v. Superior Court, 17 Cal. 4th 119, 128 (1998) (holding, for purposes of

                                  7    § 6126, "the practice of law 'in California' entails sufficient contact with [a] California client

                                  8    to render the nature of the legal service a clear legal representation"; noting "primary

                                  9    inquiry is whether the unlicensed lawyer engaged in sufficient activities in the state, or

                                  10   created a continuing relationship with the California client that included legal duties and

                                  11   obligations"); see also Norwest Mortgage, Inc. v. Superior Court, 72 Cal. App. 4th 214,

                                  12   222 (1999) (holding § 17200 "was not intended to regulate conduct unconnected to
Northern District of California
 United States District Court




                                  13   California").

                                  14          In its motion, plaintiff asserts that, in addition to alleged violations of § 6125 and

                                  15   § 6126, its § 17200 claim is based on defendant's alleged violations of 37 C.F.R. § 11.14,

                                  16   which provides that "[i]ndividuals who are not attorneys are not recognized to practice

                                  17   before the [USPTO] in trademark and other non-patent matters." See 37 C.F.R.

                                  18   § 11.14(b). A claim based on § 11.14, however, is not pleaded in the SAC. Moreover, to

                                  19   the extent plaintiff may be arguing such claim is implicitly included therein, plaintiff offers

                                  20   no evidence to support a finding that defendant's preparation of substantive responses to

                                  21   office actions has any connection to California, and, as noted, § 17200 does not regulate

                                  22   conduct "unconnected to California." See Norwest, 72 Cal. App. 4th at 222.

                                  23          In addition, even assuming defendant has engaged in conduct subject to

                                  24   regulation under California law, specifically, the unauthorized practice of law in a manner

                                  25   connected to California, plaintiff has failed to offer evidence to demonstrate it has lost

                                  26   money or property as a result thereof, and, consequently, has failed to show it is entitled

                                  27   to relief under § 17200.

                                  28          Lastly, even assuming defendant has engaged in an unlawful practice connected
                                                                                       3
                                  1    to California that has caused plaintiff to lose money or property, plaintiff has failed to

                                  2    explain why issuance of a permanent injunction is warranted, let alone offer evidence in

                                  3    support thereof. See eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)

                                  4    (holding plaintiff seeking permanent injunction must show, inter alia, that it "suffered an

                                  5    irreparable injury," that other remedies are "inadequate," and that, "considering the

                                  6    balance of hardships between the plaintiff and defendant, a remedy in equity is

                                  7    warranted").

                                  8           Accordingly, plaintiff's motion is hereby DENIED.

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: December 17, 2019
                                                                                                 MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                                 United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
